 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                    No. 2:17-CV-2479-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    E. HOROWITZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (Doc. 1). Plaintiff alleges

19   that Defendants violated his Eighth Amendment right against cruel and usual punishment by

20   denying him proper medical treatment and delaying further medical treatment.

21

22                       I. SCREENING REQUIREMENT AND STANDARD

23                  The Court is required to screen complaints brought by prisoners seeking relief

24   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

25   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

26   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

27   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

28   ///
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff alleges Defendants violated his Eighth Amendment right against cruel and

22   usual punishment by denying him proper medical treatment and delaying further medical

23   treatment. Plaintiff’s claims seem to arise out of a series of injuries and medical conditions,

24   including a heart condition, stomach condition, and concussion. Plaintiff’s complaint is

25   somewhat unclear. The Court, however, has identified two claims raised in the complaint. First,

26   Plaintiff asserts Dr. E. Horowitz was deliberately indifferent to Plaintiff’s medical needs by
27   discharging him from the hospital, placing him in a holding cell for four to five hours, where

28   Plaintiff had to lay on a concrete floor with a concussed head and without pain killers or medical
                                                         2
 1   help. Plaintiff further contends that he had a seizure on July 4, 2014, and Dr. Horowitz was

 2   deliberately indifferent to his medical needs by directing the nurse to keep him in his cell until Dr.

 3   Horowitz returned two days later. Second, Plaintiff alleges Dr. E. Horowitz denied him access to

 4   a cane or walker for three years and has declined to further treat Plaintiff for the past three years.

 5   Plaintiff contends this delay and denial of treatment constitutes deliberate indifference to his

 6   serious medical needs. Plaintiff alleges no facts related to Defendants Joe A. Lizarraga, Medical

 7   Receiver, or C.C. Healthcare Services.

 8

 9                                              III. ANALYSIS

10                   The treatment a prisoner receives in prison and the conditions under which the

11   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

12   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

13   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

14   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

15   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

16   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

17   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

18   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

19   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

20   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
21   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

22   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

23   official must have a “sufficiently culpable mind.” See id.

24                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

25   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

26   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health
27   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

28   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant
                                                          3
 1   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 2   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 3   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

 4   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

 5   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

 6   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

 7                  The requirement of deliberate indifference is less stringent in medical needs cases

 8   than in other Eighth Amendment contexts because the responsibility to provide inmates with

 9   medical care does not generally conflict with competing penological concerns. See McGuckin,

10   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

11   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

12   1989). The complete denial of medical attention may constitute deliberate indifference. See

13   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

14   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

15   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

16   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

17                  Negligence in diagnosing or treating a medical condition does not, however, give

18   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

19   difference of opinion between the prisoner and medical providers concerning the appropriate

20   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
21   90 F.3d 330, 332 (9th Cir. 1996).

22                  Plaintiff alleges that each named defendant violated his eighth amendment right

23   against cruel and unusual punishment. However, there are no factual allegations that indicate

24   Defendants Joe A. Lizarraga, Medical Receiver, or C.C. Healthcare Services were involved in the

25   alleged violations. In fact, the only location in the complaint where these Defendants are

26   mentioned is in the caption on the first page. A plaintiff must plead that each government official
27   defendant through the official’s own individual actions, violated the constitution, and Plaintiff has

28   not done so here in relation to these three Defendants. For that reason, the claims are dismissed
                                                       4
 1   in relation to Defendants Joe A. Lizarraga, Medical Receiver, or C.C. Healthcare Services.

 2   Though the complaint borders on conclusory and contains limited factual assertions, this court

 3   finds that there are sufficient facts in the complaint for Plaintiff’s claims related to Defendant Dr.

 4   E. Horowitz to proceed past screening. Additionally, Plaintiff will be provided an opportunity to

 5   amend as to Defendants Joe A. Lizarraga, Medical Receiver, and C.C. Healthcare Services.

 6

 7                                 IV. AMENDING THE COMPLAINT

 8                  Because it is possible that the deficiencies identified in this order may be cured by

 9   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

10   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

11   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

12   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

13   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

14   amended complaint must be complete in itself without reference to any prior pleading. See id.

15                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

16   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

17   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

18   each named defendant is involved, and must set forth some affirmative link or connection

19   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

20   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
21                  Because the complaint appears to otherwise state a cognizable claim, if no

22   amended complaint is filed within the time allowed therefor, the court will issue findings and

23   recommendations that Defendants Joe A. Lizarraga, Medical Receiver, or C.C. Healthcare

24   Services be dismissed from this case, as well as such further orders as are necessary for service of

25   process as to the remaining defendant(s).

26   ///
27   ///

28   ///
                                                        5
 1                                          V. CONCLUSION

 2                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

 3   complaint within 30 days of the date of service of this order.

 4

 5

 6   Dated: December 19, 2018
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
